Citation Nr: 1711890	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-00 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the cervical spine with radiculopathy.

2.  Entitlement to an initial compensable rating for service-connected residuals of laceration above the left eye.

3.  Entitlement to service connection for disabilities of the right and left shoulders.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

8.  Entitlement to an initial rating in excess of 50 percent for service-connected depressive disorder, not otherwise specified (NOS), with anxiety.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robin Hood, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran presented sworn testimony during a Board hearing in St. Petersburg.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In November 2016, the Veteran submitted additional medical evidence directly to the Board.  Neither the Veteran nor his attorney submitted a waiver of local consideration of this evidence.  See 38 C.F.R. § 20.1304 (2016).  Given the favorable action taken herein with respect to the issue of entitlement to a TDIU, the Veteran is not prejudiced by the Board considering his claim.

The issue of entitlement to a higher initial rating for service-connected depressive disorder, NOS, with anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate consideration the issues of entitlement to increased initial ratings for DDD of the cervical spine with radiculopathy and laceration above the left eye, as well as service connection for right and left shoulder disabilities, a right hip disability, a lumbar spine disability, and peripheral neuropathy of the bilateral upper and lower extremities.

2.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to increased initial ratings for DDD of the cervical spine with radiculopathy and laceration above the left eye, as well as service connection for right and left shoulder disabilities, a right hip disability, a lumbar spine disability, and peripheral neuropathy of the bilateral upper and lower extremities by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In October 2016, the Veteran expressed his intent to withdraw his appeal as to the issues of entitlement to increased initial ratings for DDD of the cervical spine with radiculopathy and laceration above the left eye, as well as service connection for right and left shoulder disabilities, a right hip disability, a lumbar spine disability, and peripheral neuropathy of the bilateral upper and lower extremities.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to increased initial ratings for DDD of the cervical spine with radiculopathy and laceration above the left eye, as well as service connection for right and left shoulder disabilities, a right hip disability, a lumbar spine disability, and peripheral neuropathy of the bilateral upper and lower extremities, and these matters are dismissed.

II. Entitlement to a TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has raised a claim of entitlement to a TDIU.  His service-connected disabilities include depressive disorder, NOS, with anxiety evaluated as 50 percent disabling, DDD of the cervical spine with radiculopathy evaluated as 20 percent disabling, and residuals of laceration above the left eye evaluated as zero percent disabling.  As such, his combined rating is 60 percent.  Notably, as the Veteran's disabilities are all the result of a single accident, he meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).

The evidence of record shows that the Veteran worked as a swimming pool maintenance man, a job that he quit in November 2007.  See, e.g., the October 2016 Board hearing transcript.  He indicated that he stopped working due to neck pain, but was unable to subsequently seek gainful employment due to his depression and anxiety.  See, e.g., the VA psychological examination report dated February 2010 and the VA orthopedic examination report dated March 2010.

The Veteran's contentions are corroborated by the findings of the February 2010 VA psychological examiner who reported that, although the Veteran's initial unemployment was due to his cervical spine impairment, "he attributed his ongoing unemployment to the stressful nature of the administrative/sedentary side of his work, and is unlikely to obtain additional employment for this reason.  Although he reported a strong marital relationship, he is somewhat socially isolated (has no outside friends) due to his depression."

Moreover, the Veteran recently submitted an October 2016 reemployment assessment.  Dr. M.F., the evaluating rehabilitation counselor, noted that the Veteran's primarily disabling conditions are severe clinical depression and cervical spine problems, for which he currently takes strong medication.  Dr. M.F. noted that the Veteran's depressive disorder and cervical spine "are increasing in severity and result in anxiety, panic attacks, bilateral peripheral neuropathy in both upper and lower extremities, problems with lifting and carrying, problems with walking, and severe chronic pain, difficulty maintaining relationships, among other conditions."  He further noted that the Veteran "presents with profound vocational limitations and no work since 2007.  He is unable to compete for employment as a result of his lack of functional abilities, problems with memory and concentration, physical limitations, difficulty with relationships and migraine headaches."

The Veteran also recently submitted a November 2016 private psychological report in which, Dr. J.W., noted that the Veteran's "inability to tolerate being around people or outside for very long would limit greatly his ability to function in a work environment."  Dr. J.W. explained that the Veteran's frequent panic attacks, which cause him to lose consciousness, "would limit his ability to do any physical type of labor and would have a negative impact on any work environment.  His capacity to interact with others, stay focused on a project and have the capacity to see it through is extremely limited."  He further explained that the Veteran's anxiety starts to build when he leaves his home, and his physical symptoms become incapacitating.  The Veteran reported that his "pain would distract his ability to focus on a project significantly and his pain would increase if he were not allowed to lie down periodically."  He further stated that his fear of becoming paralyzed due to his neck symptoms "would make him very cautious and slow in completing a task."

The above evidence reflects that the Veteran's DDD of the cervical spine with radiculopathy and depressive disorder, NOS, with anxiety have a significant impact on his ability to work.  Although some health care professionals have opined that the Veteran's disabilities do not render him unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's physical and psychiatric abilities and his limited education and employment history, as indicated by the lay and medical evidence, the evidence is approximately evenly balanced as to whether his service connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of the issue of entitlement to an increased initial rating for service-connected DDD of the cervical spine with radiculopathy is dismissed.

The appeal of the issue of entitlement to a compensable initial rating for service-connected facial laceration is dismissed.
The appeal of the issue of entitlement to service connection for disabilities of the right and left shoulder is dismissed.

The appeal of the issue of entitlement to service connection for a right hip disability is dismissed.

The appeal of the issue of entitlement to service connection for a lumbar spine disability is dismissed.

The appeal of the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

The appeal of the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.

Entitlement to a TDIU is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claim on appeal-entitlement to a higher initial rating for depressive disorder, NOS, with anxiety-is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected depressive disorder, NOS, with anxiety in November 2015.  To this end, the Veteran has recently submitted a November 2016 private psychological evaluation, which is at least suggestive of a worsening of the Veteran's psychiatric disability.  Thus, the Board finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his depressive disorder, NOS, with anxiety.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected depressive disorder, NOS, with anxiety.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the clinician prior to the completion of his or her report).

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment to include the November 2016 private psychological evaluation, referenced above.

2.  After completing the requested actions, adjudicate the issue on appeal in light of all pertinent evidence, and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


